Case 2:19-cv-03365-DRH-SIL Document 59 Filed 01/04/21 Page 1 of 6 PageID #: 1351
Case 2:19-cv-03365-DRH-SIL Document 59 Filed 01/04/21 Page 2 of 6 PageID #: 1352
Case 2:19-cv-03365-DRH-SIL Document 59 Filed 01/04/21 Page 3 of 6 PageID #: 1353
Case 2:19-cv-03365-DRH-SIL Document 59 Filed 01/04/21 Page 4 of 6 PageID #: 1354




        The Defendant's Code provisions are substantively identical to those contained in Chapter

 47 of the Village Code of Floral Park, New York, both of which "were based upon the 'model

 code' provided by Plaintiffs former counsel, Jeremy Fielding, Esq." Id at ,r 7. The Floral Park

 Code, including the provision regarding the $200 license fee, were the subject of a stipulation of

 settlement, which was so-ordered by Judge Bianco in another action brought by Plaintiff in this

 Court. See, Aptive Environmental, LLC v. Floral Park, 18-cv-4690, Document No. 27.            The

 Village Attorney for Floral Park, who is the same attorney as Defendant's Village Attorney (John

 E. Ryan, Esq.), utilized the same methodology when determining Defendant's fee as was used in

 determining the fee in the amended Floral Park Code.

        It is undisputed that no commercial solicitation licenses had been sought or issued in the

 Defendant VILLAGE for many years. DE [55-15], Exhibit "A", at p. 18-26. With the exception

 of one company, only one such application has been received by the Defendant for a commercial

 solicitation license under the amended Code provisions. Id. The $100 plus cost for the criminal

 background check, as well as the processing and enforcement expenses, clearly were based on

 reasonable projections to establish the total license fee of $200.

        There will be multiple steps in the licensing process, including intake, review by staff,

 counsel and the Board of Trustees, as well as time spent on generating and continually updating

 the "No-Knock list." Id. at pp. 26-28; 85; 121-124. Because no commercial solicitation license

 has been issued under the new Code provisions, exact costs do not exist. Id at pp. 22; 42-43; 82-

 85. However, these estimated costs are more than reasonable and are directly related to the

 VILLAGE's actual expenses. As such, the unrefuted evidence in the record is that the likely costs,

 including the criminal background check, will be at least $200. Id. at p. 63; 113. Therefore,

 Defendant's $200 license fee is constitutional.


                                                   4
Case 2:19-cv-03365-DRH-SIL Document 59 Filed 01/04/21 Page 5 of 6 PageID #: 1355
Case 2:19-cv-03365-DRH-SIL Document 59 Filed 01/04/21 Page 6 of 6 PageID #: 1356
